Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2-10 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3, 5-6, and 9-10 recite the limitation “The PPG sensor of claim 1”, respectively. There is insufficient antecedent basis for the limitation in each of these dependent claim. For the purpose of the examination, the limitation “A sensor” in independent claim 1 is interpreted as “A photoplethysmography (PPG) sensor”. Claims 4 and 7-8 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 5, 9-12, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grati (US 20210093211 A1).
	Regarding claim 1, Grati discloses a sensor (e.g., Figs. 1-24; sensor), comprising: 
a photoplethysmography (PPG) light source (e.g., Figs. 3 and 10-13; PPG sensor including a light source); 
a photo detector (e.g., Figs. 3 and 10-13; PPG sensor including a light detector); 
a memory ([0207]; memory); and 
a processor ([0207]; processor) in electronic communication with the memory stores instructions that when executed by the processor ([0207]) cause the processor to: 
detect a light level via the photo detector (light sensor as shown in Figs. 3 and 10-13 detects light); 
determine an ambient light level based on the detected light level ([0187] and [0189]-[0190]; detection of ambient light); 
determine that the photo detector is obstructed when the ambient level satisfies a first threshold ([0187] and [0179]-[0180] and Claim 14; light detector is obstructed by an object when the detected ambient light is less then a predetermined threshold; Figs. 1-2 show PPG sensor is unobstructed and then  obstructed by a hand, which result in intensity variation of detected ambient light); 
operate the PPG light source at a first level when the photo detector is unobstructed ([0126], [0141], [0152], and [0188]; light source is off and emits no light when light sensor is unobstructed); and 
operate the PPG light source at a second level when the photo detector is obstructed ([0126], [0141], [0152], and [0188]; light source is on and emits light when light sensor is obstructed by an object).

Regarding claim 2, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the instructions are further executable by the processor to determine that the photo detector is unobstructed when the ambient light level exceeds the first threshold ([0187] and [0179]-[0180] and Claim 14).

Regarding claim 5, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the PPG light source, when operated at the first level, emits no photons, wherein the PPG light source is off when operated at the first level ([0126], [0141], [0152], and [0188]; light source is off and emits no light when light sensor is unobstructed).

Regarding claim 9, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the PPG light source is at least one of a light emitting diode and a laser ([0221]-[0222]; LED).

Regarding claim 10, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the photo detector is one of a photo diode, a photo transistor, and a photo resistor ([0035] and [0042]; photo diode, photo transistor, or photo resistor).

Regarding claim 11, Grati discloses a method for operating an unsheathed photoplethysmography (PPG) sensor (e.g., Figs. 1-24; PPG sensor), comprising: 
detecting a light level via a photo detector (light sensor as shown in Figs. 3 and 10-13 detects light); 
determining an ambient light level based on the detected light level ([0187] and [0189]-[0190]; detection of ambient light); 
determining that the photo detector is obstructed when the ambient light level satisfies a first threshold ([0187] and [0179]-[0180] and Claim 14; light detector is obstructed by an object when the detected ambient light is less then a predetermined threshold; Figs. 1-2 show PPG sensor is unobstructed and then  obstructed by a hand, which result in intensity variation of detected ambient light); 
operating a PPG light source at a first level when the photo detector is unobstructed ([0126], [0141], [0152], and [0188]; light source is off and emits no light when light sensor is unobstructed); and 
operating the PPG light source at a second level when the photo detector is obstructed ([0126], [0141], [0152], and [0188]; light source is on and emits light when light sensor is obstructed by an object).

Regarding claim 12, Grati (e.g., Figs. 1-24) discloses the method of claim 11, further comprising determining that the photo detector is unobstructed when the ambient light level exceeds the first threshold ([0187] and [0179]-[0180] and Claim 14).

Regarding claim 15, Grati (e.g., Figs. 1-24) discloses the method of claim 11, wherein operating the light source at the first level comprises emitting no photons, wherein the PPG light source is off when operating the PPG light source at the first level ([0126], [0141], [0152], and [0188]; light source is off and emits no light when light sensor is unobstructed).

Regarding claim 19, Grati (e.g., Figs. 1-24) discloses the method of claim 11, wherein the PPG light source is at least one of a light emitting diode and a laser ([0221]-[0222]; LED).

Regarding claim 20, Grati (e.g., Figs. 1-24) discloses the method of claim 11, wherein the photo detector is one of a photo diode, a photo transistor, and a photo resistor ([0035] and [0042]; photo diode, photo transistor, or photo resistor).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Grati (US 20210093211 A1) in view of Hall (US 20180092602 A1).
Regarding claim 3, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the PPG light source, when operated at the second level, emits photons with sufficient energy to generate PPG signals from human tissue, wherein the PPG signals are generated by the emitted photons that are selectively and characteristically reflected by the human tissue (e.g., Figs. 1-2 and 6-7; [0126], [0141], [0152], [0186]-[0188], and [0198]; when the presence of a user is detected, light source is on and emits light to generate PPG signals from the user), Grati does not expressly disclose wherein the human tissue is leg tissue. However, Hall (e.g., Figs. 1-10) discloses a PPG sensor, wherein the PPG light source emits photons with sufficient energy to generate PPG signals from human tissue, the PPG signals are generated by the emitted photons that are selectively and characteristically reflected by the human tissue, and wherein the human tissue is leg tissue (e.g., Figs. 6-7 and [0040]-[0044]). Grati (e.g., Figs. 1-24) discloses the PPG sensors may have different configurations and are used in different devices. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hall to the PPG sensors as taught by Grati. The combination/motivation would be to provide PPG sensors that can be used with different devices and perform PPG measurements at different body parts.

Regarding claim 4, Grati in view of Hall discloses the PPG sensor of claim 1, Grati (e.g., Figs. 1-24) discloses wherein the photo detector receives the PPG signals reflected by the human tissue (e.g., Figs. 1-2 and 6-7; [0126], [0141], [0152], [0186]-[0188], and [0198]). Hall (e.g., Figs. 1-10) also discloses wherein the photo detector receives the PPG signals reflected by the human tissue (e.g., Fig. 6; [0040]-[0042]).

Regarding claim 13, Grati (e.g., Figs. 1-24) discloses the method of claim 11, wherein operating the PPG light source at the second level comprises emitting photons with sufficient energy to generate PPG signals from human tissue, wherein the PPG signals are generated by emitting photons that are selectively and characteristically reflected by the human tissue, and wherein the human tissue is leg tissue (e.g., Figs. 1-2 and 6-7; [0126], [0141], [0152], [0186]-[0188], and [0198]; when the presence of a user is detected, light source is on and emits light to generate PPG signals from the user), Grati does not expressly disclose wherein the human tissue is leg tissue. However, Hall (e.g., Figs. 1-10) discloses a method for operating a PPG sensor, wherein the PPG light source emits photons with sufficient energy to generate PPG signals from human tissue, the PPG signals are generated by emitting photons that are selectively and characteristically reflected by the human tissue, and wherein the human tissue is leg tissue (e.g., Figs. 6-7 and [0040]-[0044]). Grati (e.g., Figs. 1-24) discloses the PPG sensors may have different configurations and are used in different devices. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hall to the PPG sensors as taught by Grati. The combination/motivation would be to provide PPG sensors that can be used with different devices and perform PPG measurements at different body parts.

Regarding claim 14, Grati in view of Hall discloses the method of claim 13, Grati (e.g., Figs. 1-24) the method further comprising receiving PPG signals via the photo detector (light sensor as shown in Figs. 3 and 10-13 detects PPG signals), wherein the PPG signals are reflected photons emitted by the PPG light source, and wherein the emitted photons are reflected by the human tissue (e.g., Figs. 1-2 and 6-7; [0126], [0141], [0152], [0186]-[0188], and [0198]). Hall (e.g., Figs. 1-10) also discloses the same features as claimed.

8.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Grati (US 20210093211 A1) in view of Huang (US 20150051473 A1).
Regarding claim 6, Grati (e.g., Figs. 1-24) discloses the PPG sensor of claim 1, wherein the PPG light source, when operated at the first level, emits photons ([0127], [0142], and [0234]), but does not disclose wherein the PPG light source emits photons that are safe for the human eye when operated at the first level. However, Huang (e.g., Figs. 1, 5, and 7-8) discloses a PPG sensor, wherein the PPG light source, when operated at the first level, emits photons at a safe energy level or emits photons at an unsafe energy level for short enough durations of time to render the emitted photons safe to enter a human eye without causing harm to the human eye, wherein the PPG light source emits photons that are safe for the human eye when operated at the first level (e.g., Fig. 8 and [0053]; light source emits light at an eye-safe level). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the PPG sensors as taught by Grati. The combination/motivation would be to a PPG light source to minimize the risk of accidents, especially those involving eye injuries.

Regarding claim 7, Grati in view of Huang discloses the PPG sensor of claim 6, Grati (e.g., Figs. 1-24) discloses wherein the PPG light source, when operated at the first level, emits photons that enable self-diagnostic of the PPG sensor (e.g., Figs. 6-7; [0127]-[0135] and [0234]-[0236]), and wherein the PPG light source, when operated at the first level, emits photons that enable calibration of the PPG sensor (e.g., Figs. 6-7; [0127]-[0135] and [0234]-[0236]). In addition, Huang (e.g., Figs. 1, 5, and 7-8) discloses the same features as claimed (e.g., Figs. 7-8).

Regarding claim 8, Grati in view of Huang discloses the PPG sensor of claim 6, Grati (e.g., Figs. 1-24) discloses wherein the ambient light is substantially provided by the PPG light source when operated at the first level ([0127], [0142], and [0234]; light emitted from the light source is used to detect the presence of a user).

Regarding claim 16, Grati (e.g., Figs. 1-24) discloses the method of claim 11, wherein operating the PPG light source at the first level comprises emitting photons ([0127], [0142], and [0234]), but does not disclose wherein the PPG light source emits photons that are safe for the human eye when operated at the first level. However, Huang (e.g., Figs. 1, 5, and 7-8) discloses a method for operating a PPG sensor, wherein operating the PPG light source at the first level comprises emitting photons that are safe to enter a human eye without causing harm to the human eye, and wherein emitting photons that are safe to enter the human eye comprises emitting photons at a safe energy level or emitting photons at an unsafe energy level for short enough durations of time to render the emitted photons safe to enter a human eye (e.g., Fig. 8 and [0053]; light source emits light at an eye-safe level). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the PPG sensors as taught by Grati. The combination/motivation would be to a PPG light source to minimize the risk of accidents, especially those involving eye injuries.

Regarding claim 17, Grati in view of Huang discloses the method of claim 16, Grati (e.g., Figs. 1-24) discloses wherein operating the PPG light source at the first level comprises emitting photons that enable self-diagnostic of the PPG sensor (e.g., Figs. 6-7; [0127]-[0135] and [0234]-[0236]), and wherein operating the PPG light source at the first level comprises emitting photons that enable calibration of the PPG sensor (e.g., Figs. 6-7; [0127]-[0135] and [0234]-[0236]). In addition, Huang (e.g., Figs. 1, 5, and 7-8) discloses the same features as claimed (e.g., Figs. 7-8).

Regarding claim 18, Grati in view of Huang discloses the method of claim 16, Grati (e.g., Figs. 1-24) discloses wherein the ambient light level is substantially provided by operating the PPG light source at the first level ([0127], [0142], and [0234]; light emitted from the light source is used to detect the presence of a user). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Joseph (US 20180078151 A1) are cited to teach a PPG sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691